Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean et al (US 20080080388, “Dean”).

	Re claim 1, Dean discloses determining a fit for a first client device using a plurality of metrics in response to a scan request from the first client device (figure 3, steps 310 and 320); and responding to the scan request from the first client device with a probe response in response to the determination that the fit for the first client device 
	Re claim 11, Dean discloses determining a plurality of characteristics of a plurality of access points (figure 3, step 320); selecting a particular access point from the plurality of access points to respond to a probe request from a first client device in response to a determination that the plurality of characteristics of the particular access point is above a threshold value; and instructing the particular access point to respond to the probe request (figure 3, step 350).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 9, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Hongo et al (US 20160353320, “Hongo”).

	Re claim 2, Dean discloses all of the limitations of the base claim, but fails to disclose refraining from responding to the scan request from the first client device when the fit for the first client device is below the threshold fit. Hongo discloses instructing non-selected AP to stop the response to the probe request (paragraph [0049]).

		Re claim 4, Dean discloses determining a fit for a client device in response to a scan request from the client device (figure 3, element 320), but fails to disclose refraining from responding to the scan request from the second client device when the fit for the second client device is below the threshold fit. However, Hongo discloses instructing non-selected AP to stop the response to the probe request (paragraph [0049]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dean with Hongo for the benefit of improving air-time usage of the available transmission channels by reducing a number of probe responses. The modified system of Dean fails to disclose determining a fit for a second client device in response to a scan request from the second client device. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Dean to include a second client device to perform steps recited in claims 1 and 2 for the benefit of improving air-time usage of the available transmission channels by reducing a number of probe responses.  
	Re claims 5 and 15, Dean discloses all of the limitations of the base claim, but fails to disclose updating the threshold fit in response to a determination that an amount of time has passed. However, Hongo discloses updating congestion level with a given 
	Re claim 6, Dean discloses selecting an access point of a plurality of access points to respond to a scan request; transmit a message to the selected access point that the selected access point is to respond to the scan request (figure 3, step 350), but fails to disclose transmitting a message to non-selected access points of the plurality of access points to refrain from responding to the scan request. However, Hongo discloses instructing non-selected AP to stop the response to the probe request (paragraph [0049]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dean with Hongo for the benefit of improving air-time usage of the available transmission channels by reducing a number of probe responses.  
		Re claim 9, Dean discloses all of the limitations of the base claim, but fails to disclose selecting a second access point of the plurality of access points to respond to a scan request from a second client device, wherein the second selected access point is different than the first selected access point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Dean to include a second client device so that a second access point responds to a scan request from a second client device for the benefit of providing large-scale network interoperability.

	Re claim 12, Dean discloses instructing the particular access point to transmit a probe response (figure 3, step 350), but fails to disclose instructing the particular access point to transmit a broadcast beacon. However, Hongo discloses transmitting broadcast beacon including a SSID of the selected access point (column 6, lines 22-27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dean with Kelly for the benefit of establishing a connection to a selected AP based on SSID.
	Re claim 13, Dean discloses deselecting a plurality of access points (figure 5, step 550), but fails to explicitly disclose instructing the deselected access points to refrain from responding to the probe request. However, Hongo discloses instructing non-selected AP to stop the response to the probe request (paragraph [0049]).Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dean with Hongo for the benefit of improving air-time usage of the available transmission channels by reducing a number of probe responses.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Hongo and further in view of Kelly et al (US 8179862, “Kelly”).
	Re claim 7, Dean discloses all of the limitations of the base claim, but fails to disclose responding to the scan request using a broadcast beacon with a service set identifier (SSID) of the selected access point. However, Hongo discloses transmitting broadcast beacon including a SSID of the selected access point (column 6, lines 22-27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dean with Kelly for the benefit of establishing a connection to a selected AP based on SSID.
	
 Allowable Subject Matter
Claims 3, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG S CHO/
Primary Examiner, Art Unit 2467